Exhibit 10.6

AMENDMENT TO EMPLOYMENT AGREEMENTS

MESSRS. BELL, DYSART, HERSHEY, AND SMITH

By signing below, each of the undersigned executives agrees to the following
amendment to his employment agreement with First National Corporation. The
amendments reflect Final Treasury Regulations under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and technical corrections thereto.
This amendment may be executed in counterparts.

First: Add to the end of the second sentence of Section 7 (“Expense Account”):

“, and other items identified in written rules and policies of the Corporation.”

Second: Add to the end of Section 7 (“Expense Account”):

No reimbursement provided under this Section during one calendar year shall
affect the expenses eligible for reimbursement during another calendar year.

Third: Replace the current third and fourth sentences of Section 10(d)(2)(ii)
(dealing with continuation of welfare plans) with the following:

To the extent required by Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and Treasury Regulations thereunder (the “409A
Regulations”), (i) no reimbursement or in-kind benefit provided under this
Section 10(d)(2)(ii) in one calendar year shall affect the expenses eligible for
reimbursement or in-kind benefits provided during another calendar year; and
(ii) any such reimbursement shall be paid by December 31 of the calendar year
following the calendar year in which the reimbursed expense was incurred. It is
intended and anticipated that benefits under this Section will qualify as
medical reimbursements exempt from Code Section 409A or as payments made on a
specified date or fixed schedule. Nonetheless, to the extent required by Code
Section 409A and the 409A Regulations, benefits (whether through plan
participation, reimbursement, in-kind benefits or otherwise) shall commence on
the first day of the month following the six-month anniversary of the Employee’s
termination or resignation, with any reimbursements or other payments delayed
under this sentence payable in a single sum on such delayed commencement date.

Fourth: Within the definition of Change of Control (Section 10(i)(4)), replace
the words “two years” with “one year” in item (ii), relating to changes in the
Board of Directors.

Fifth: Delete the last sentence of Section 10(i)(5) (dealing with implementation
of the cap on parachute payments).

 

EMPLOYEE           

/s/ M. Shane Bell

     Date:   

November 13, 2008

   M. Shane Bell           

/s/ Dennis A. Dysart

     Date:   

December 12, 2008

   Dennis A. Dysart           

/s/ J. Andrew Hershey

     Date:   

November 14, 2008

   J. Andrew Hershey           

/s/ Harry S. Smith

     Date:   

December 3, 2008

   Harry S. Smith           

 

78



--------------------------------------------------------------------------------

FIRST NATIONAL CORPORATION

 

By:  

/s/ Harry. S. Smith

     Date:   

December 17, 2008

     Its President            By:  

/s/ Douglas C. Arthur

     Date:   

December 17, 2008

     Its Chairman of the Board of Directors           

 

79